This is an action by the insurance carrier and employer of an employee who was injured while working within the boundaries of the Fort Sill Military Reservation at Lawton, Okla., to review an award of the State Industrial Commission in favor of the injured employee, J.S. Waldrep.
The facts in this case are the same as in Utley v. State Industrial Commission et al., 176 Okla. 255, 55 P.2d 762.
For the reasons therein set forth, and on the authority of that decision, the award in the instant case is vacated.
OSBORN, V. C. J., and RILEY, BAYLESS, BUSBY, CORN, and GIBSON, JJ., concur.